             Case 1:15-cv-00433-DAD-EPG Document 182 Filed 06/21/21 Page 1 of 5




 1
     Wilmer J. Harris, SBN 150407
     wharris@sshhlaw.com
 2   Stephanie T. Yu, SBN 294405
     syu@sshhlaw.com
 3   SCHONBRUN SEPLOW
 4   HARRIS & HOFFMAN LLP
     715 Fremont Ave., Suite A
 5   South Pasadena, CA. 91030
     Telephone No.: (626) 441-4129
 6   Facsimile No.: (626) 283-5770
 7
     Attorneys for Plaintiff Nicolle O’Neill
 8
 9
     [Additional counsel on following page]

10
                                UNITED STATES DISTRICT COURT
11
12                      FOR THE EASTERN DISTRICT OF CALIFORNIA
13   UNITED STATES and the STATE OF              Case No. 1:15-CV-00433-DAD-EPG
14   CALIFORNIA ex rel. NICOLLE
     O’NEILL, NICOLLE O’NEILL                    JOINT STATUS REPORT
15
                                                 Complaint Filed: 09/15/15
16                          Plaintiffs/Relator   Trial Date:      06/28/22
17
                vs.                              Judge: Hon. Dale A. Drozd
18
19
     SOMNIA, INC., PRIMARY
     ANESTHESIA SERVICES, PST
20   SERVICES LLC, ROBERT
21   GOLDSTEIN, M.D., ROY WINSTON,
     M.D., BYRON MENDENHALL, M.D.,
22   QUINN GEE, M.D., AND MARGARET
23   VASSILEV, M.D, and DOES 1 through
     10, inclusive
24
25                          Defendants.
26
27
28

                                       JOINT STATUS REPORT

     4846-6374-6287.1
             Case 1:15-cv-00433-DAD-EPG Document 182 Filed 06/21/21 Page 2 of 5




 1   Andrea Gold, Appearing Pro Hac Vice
     agold@tzlegal.com
 2   TYCKO & ZAVAREEI LLP
 3   1828 L Street NW, Suite 1000
     Washington, DC 20036
 4
     Telephone No.: (202) 973-0900
 5   Facsimile No.: (202) 973-0950
 6
     Mallory Morales, SBN 324094
 7   mmorales@tzlegal.com
 8   TYCKO & ZAVAREEI LLP
     1970 Broadway - Suite 1070
 9
     Oakland, CA 94612
10   Telephone No.: (510) 254-6810
     Facsimile No.: (202) 973-0950
11
12   Michael D. Seplow, SBN 150183
13   mseplow@sshhzlaw.com
     SCHONBRUN SEPLOW HARRIS
14   HOFFMAN & ZELDES LLP
15   9415 Culver Blvd., #115
     Culver City, CA 90232
16
     Telephone No.: (310) 396-0731
17   Facsimile No.: (310) 399-7040
18
     Attorneys for Plaintiff/Relator Nicolle O’Neill
19
20   Bruce Copeland (SBN 124888)
     bcopeloand@nixonpeabody.com
21
     NIXON PEABODY LLP
22   One Embarcadero Center, 32nd Floor
     San Francisco, CA 94111
23
     Tel: 415-984-8200
24   Fax: 415-984-8300
25
     Brian K. French (Admitted Pro Hac Vice)
26   bfrench@nixonpeabody.com
27   NIXON PEABODY LLP
     100 Summer Street
28
     Boston, MA 02110-2131

                                   JOINT STATUS REPORT
     4846-6374-6287.1
             Case 1:15-cv-00433-DAD-EPG Document 182 Filed 06/21/21 Page 3 of 5




 1   Tel: 617-345-1000
     Fax: 617-345-1300
 2
 3   Michael R. Lindsay (SBN 110845)
     mlindsay@nixonpeabody.com
 4
     NIXON PEABODY LLP
 5   300 S. Grand Avenue, Suite 4100
 6   Los Angeles, CA 90071-3151
     Tel: 213-629-6000
 7   Fax: 213-629-6001
 8
     Attorneys for Defendants
 9
     SOMNIA, INC., PRIMARY ANESTHESIA
10   SERVICES P.C., BYRON MENDENHALL, M.D.,
     QUINN GEE, M.D., AND MARGARET VASSILEV, M.D.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   JOINT STATUS REPORT
     4846-6374-6287.1
             Case 1:15-cv-00433-DAD-EPG Document 182 Filed 06/21/21 Page 4 of 5




 1              Relator Nicolle O’Neill (“Relator”) and defendants Somnia, Inc. (“Somnia”),
 2   Primary Anesthesia Services, P.C., Byron Mendenhall, M.D., Quinn Gee, M.D., and
 3   Margaret Vassilev, M.D. (collectively “Defendants”), by and through their
 4   respective counsel of record, submit the following Joint Status Report before the
 5   Status Conference on June 28, 2021.
 6              Somnia contends that it has made a reasonable inquiry for the medical and
 7   billing records called for under the parties’ Stipulation Regarding Sampling Protocol
 8   for the Patient Encounters Sample and Calendar Days Sample. Somnia contends
 9   that as of June 4, 2021, it has produced all responsive documents in its possession,
10   custody, or control, except for explanation of benefits and insurance claim copy
11   documentation, as to which the parties have reached a separate stipulation.
12              Defendants contend that they have made a reasonable inquiry for documents
13   responsive to Relator’s First and Second Sets of Requests for Documents.
14   Defendants contend that as of June 11, 2021, they have produced all responsive
15   documents in their possession, custody, or control in accordance with the Stipulated
16   Order re Discovery of Electronically Stored Information for Standard Litigation.
17   Dkt. 110.
18              On June 10, 2021, the Court held a Discovery Conference to address Relator’s
19   contention that Defendants failed to produce outstanding documents and heard
20   argument on Relator’s corresponding Motion for Evidentiary Sanctions against
21   Somnia and PAS. This conference was preceded by an Informal Discovery
22   Conference held on May 3, 2021. The Court declined to issue Relator’s requested
23   sanctions as laid out in the Joint Discovery Statement, but permitted Relator to
24   supplement her Motion for Evidentiary Sanctions to request alternative forms of
25   relief as discussed at the hearing. Relator timely filed her Supplemental brief on
26   June 18, 2021. Dkt. 180. Defendants’ responsive supplemental brief is due on June
27   25, 2021.
28              As of June 11, 2021, Relator and Defendants have completed the depositions



                                    JOINT STATUS REPORT
     4846-6374-6287.1
             Case 1:15-cv-00433-DAD-EPG Document 182 Filed 06/21/21 Page 5 of 5




 1   of all fact witnesses.
 2              On June 18, 2021, counsel for Relator and counsel for Defendants agreed to
 3   submit a renewed stipulation to dismiss defendants Drs. Robert Goldstein, Roy
 4   Winston, and Margaret Vassilev without prejudice as to the United States and State
 5   of California, and with prejudice as to Relator. The parties expect to submit a
 6   renewed stipulation for dismissal this week.
 7
 8   DATED: June 21, 2021                 SCHONBRUN SEPLOW
                                          HARRIS & HOFFMAN LLP
 9
10
                                          By: __/s/ Andrea Gold ___________________
11
12                                              Andrea Gold
13                                              Attorneys for Relator/Plaintiff, Nicolle
                                                O’Neill
14
15
16
     DATED: June 21, 2021                NIXON PEABODY LLP
17
18
19                                        By: __/s/ Bruce Copeland_______________
20
                                                Bruce Copeland
21                                              Attorneys for Defendants
                                                SOMNIA, INC., PRIMARY
22
                                                ANESTHESIA SERVICES P.C., BYRON
23                                              MENDENHALL, M.D., QUINN GEE,
24                                              M.D., and MARGARET VASSILEV,
                                                M.D.
25
26
27
28



                                   JOINT STATUS REPORT
     4846-6374-6287.1
